Fiore v Deberbieri Assoc., Inc. (2014 NY Slip Op 05837)
Fiore v Deberbieri Assoc., Inc.
2014 NY Slip Op 05837
Decided on August 20, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 20, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2013-04009
 (Index No. 45576/10)

[*1]Jennifer Fiore, appellant, 
vDeberbieri Associates, Inc., et al., respondents.
Sim & Record, LLP, Bayside, N.Y. (Sang J. Sim of counsel), for appellant.
Bello & Larkin, Hauppauge, N.Y. (Robert X. Larkin of counsel), for respondents.
DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Molia, J.), dated February 22, 2013, which granted the defendants' motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The defendants made a prima facie showing of their entitlement to judgment as a matter of law through the deposition testimony of the plaintiff and the defendants' representative. The testimony established that the condition over which the plaintiff tripped was open and obvious and not inherently dangerous (see Bouton v City of Newburgh, 113 AD3d 715, 715; Capasso v Village of Goshen, 84 AD3d 998, 999-1000; Ramos v Cooper Invs., Inc., 49 AD3d 623, 624; Colao v Community Programs Ctr. of Long Is., Inc., 29 AD3d 723, 724; Matone v DGM Partners Rye Ltd. Partnership, 6 AD3d 585, 586; see also Nunez-Wilson v Carmo Realty, 85 AD3d 888). In opposition, the plaintiff failed to raise a triable issue of fact (see Matone v DGM Partners Rye Ltd. Partnership, 6 AD3d at 586). Accordingly, the Supreme Court properly granted the defendants' motion for summary judgment dismissing the complaint.
BALKIN, J.P., AUSTIN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court